Citation Nr: 0312925	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  02-18 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for residuals, left knee 
injury, with recurrent dislocation and muscle atrophy, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran had World War II service.  This case comes before 
the Board of Veterans' Appeals (the Board) on appeal from a 
March 2002 rating decision of the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO), 
that denied the above claim.  


FINDINGS OF FACT

1.  The veteran has between slight and moderate left knee 
lateral instability.

2.  The veteran has X-ray evidence of left knee arthritis and 
there is slight limitation of motion of his left knee.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for left knee 
instability with muscle atrophy are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5257 (2002).

2.  The criteria for a separate 10 percent rating for left 
knee arthritis and limitation of motion are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4,71a, 
Diagnostic Code 5003 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [now codified at 
38 U.S.C.A.  § 5100 et seq. (West 2002)] eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded), withdrawn sub nom. Morton v. Gober, 14 
Vet.App. 174 (2000) (per curiam order).  It includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA applied 
the provisions of the VCAA and 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002) in its development and adjudication of the claim 
and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties, including in January and May 2002 
letters and the December 2002 supplemental statement of the 
case.

The Board concludes that the discussions in the January and 
May 2002 letters to the veteran and in VA's rating decisions, 
statements of the case, and other correspondence with the 
veteran informed him of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  VA medical records have been requested and obtained.  
Reasonable attempts were made to obtain identified relevant 
evidence.  The veteran was also afforded VA examinations, as 
set forth below.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

VA's development and adjudication of the veteran's claim was 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Factual background

A November 1943 service medical record indicates that the 
veteran had a May 1943 left knee sprain which had caused a 
sudden sharp pain in the left knee and had caused him to be 
unable to walk.  He was treated as an outpatient for 8 days 
in Kansas City, during which time his swelling and pain 
subsided.  He had then been transferred to the Mountain 
Training Center in Colorado where as a result of climbing and 
hiking, the left knee became painful and swollen and on June 
1, 1943, he was admitted to the Camp Hale, Colorado hospital 
for 4 weeks during which time his symptoms gradually 
subsided.  In late June, he was transferred to the 
Fitzsimmons Hospital for further study and treatment.  

On admission to Fitzsimmons Hospital, there was no swelling 
or tenderness of the left knee but mild instability of the 
joint was present, with relaxation of the fibular collateral 
and anterior cruciate ligaments.  X-rays revealed no 
pathology.  The diagnosis was sprain of the anterior cruciate 
and fibular collateral ligaments which had been incurred in 
1936.  On readmission to Fitzsimmons in August 1943 after the 
veteran had twisted his left knee again, producing a severe 
sharp pain, there was no locking, and no swelling occurred 
until the following day.  Examination revealed a moderately 
swollen left knee joint with an easily movable patella.  
Range of motion was from 170 to 60 degrees with slight 
instability of the left knee evidenced by relaxation of the 
lateral tibial collateral ligament.  Mild tenderness was 
present over the medial aspect of the medial left condyle.  
The veteran was instructed in quadriceps exercises.  The 
diagnoses were chronic moderate ligamentous strain of the 
left knee due to injury in incurred in 1936, and acute left 
knee synovitis.  

A May 1944 service department retirement board report 
indicates that the veteran had had a dislocation of the 
articular medial semilunar cartilage of the left knee which 
had existed prior to service and which was not aggravated by 
service.  

On VA examination in October 1944, the veteran complained of 
pain and tenderness on weight bearing.  He had a slight left 
leg limp and there was no excessive side to side motion and 
no posterior or anterior motion in the knee joint.  Knee 
joint motion was normal as was an X-ray.  The diagnosis was 
left knee mediolateral ligaments sprain.

In February 1945, the veteran was rated by the RO as 20 
percent disabled under Diagnostic Code 3156 of the 1933 
Rating Schedule, which is currently at 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  The RO noted that no defects were 
noted on service entrance examination, and service-connected 
it based on service aggravation, rating the veteran as 20 
percent disabling under Diagnostic Code 3156.  

On VA examination in August 1946, he complained of 
instability, pain, swelling, and fatigue of the left leg and 
clinically he had slight weakness of the quadriceps muscle 
and increased motion anteroposteriorly.

A private examination report from October 1949 reveals that 
the veteran complained of considerably painful lateral 
dislocations of the joint with activity such as squatting, 
golfing, and bowling.  The muscles were atrophied about the 
knee joint more marked on the medial side of the knee 
opposite the joint line.  The left patella was more prominent 
than the right with a small amount of fluid in the pre-
patella bursa.  There was about 15 degrees of limitation of 
posterior flexion in the knee joint.  An X-ray revealed what 
appeared to be a slight roughening over the condyles of the 
left femur.  

A January 1995 VA treatment record indicates that the veteran 
walked 1.5 miles per day.  

A January 1996 VA examination report indicates that the 
veteran retired in his late 60's from his occupation as a 
veterinarian working on large animals.  It notes that the 
veteran had not had recurrent dislocations recently, and that 
his knee pain awakened him two to three times a month 
depending on his activity.  He had walked on a daily basis 
until about January 1995, when diabetes was diagnosed, and 
his leg and foot began to bother him more.  Thereafter, he 
had tried to use a stationary bike but found it to be boring 
and quit.  He had quit mowing the lawn.  He had fallen about 
one week ago, when he was walking across the street and his 
knee just collapsed.  This was the first time that he had had 
that sensation.  His knee used to swell, he stated, but not 
recently, and it was not locking and he did not wear a brace.  
He reported using a cane 25 to 50% of the time.  His 
limitations were that when he would go up and down stairs, he 
had to do them one at a time, using the right leg for 
strength.  When he would sit, he would keep the left knee 
extended.  When he would stand, he would keep the weight off 
the left knee.  He reported that he was unable to squat.  He 
stated that he could clean the tub but not very well.  
Clinically, his right thigh was 42 centimeters compared to 
41.5 for the left.  His right calf measured 35 compared to 33 
for the left, which did show some atrophy in the left calf.  
His left knee was tender medial to the patella.  Its range of 
motion was zero to 135 degrees.  His knee was stable to 
McMurray and drawer sign.  The veteran was able to squat to 
90 degrees, but kept most of the weight on his right leg.  
His gait was normal although somewhat slow.  The diagnosis 
was left knee status post injury and recurrent dislocation 
with history of atrophy, healed and stable, with 
patellofemoral syndrome and discomfort and limitation of 
motion and function as described.  

The veteran stated in July 1999 that he could only walk up to 
a quarter mile before experiencing severe pain and that he 
was unable to crouch down and had trouble walking up and down 
stairs and hills and was unable to kneel down.

On VA examination in October 1999, the veteran reported that 
his pain would come on and off 3 to 4 times per week and 
could last for 30 minutes or more.  Clinically, he was in no 
acute distress and his left knee range of motion was from 
zero to 140 degrees.  There was tenderness behind the kneecap 
on patellofemoral compression.  Ligaments were stable on 
valgus and varus stress, and strength was normal.  Anterior 
drawer sign was negative.  X-rays revealed osteophytes of the 
tibial spines and patellar margins and no joint effusion.

In January 2000, the RO confirmed the 20 percent disability 
rating for the veteran's left knee disability.  In July 2001, 
he sought an increased rating.  Additional VA records were 
obtained in conjunction with his claim.

On VA evaluation in April 2001, in speaking with the veteran, 
in addition to the absence of pain in his knee, the examiner 
was not really sure that the knee joint itself seemed to be 
slipping or sliding.  The veteran had no left knee joint 
swelling and his left thigh was a little bit less robust than 
his right. 

A June 2001 VA medical record notes that the veteran's left 
lower extremity muscle strength was 3+/5 throughout and that 
his left knee was flexed to about 10 degrees of flexion 
during the stance phase.  Gait was slow.  He had decreased 
left knee stability and ligament laxity and was a fall risk.  
He was limited functionally due to the knee pain.  Physical 
therapy was recommended, and he was going to be able to 
ambulate for 1000+ feet and demonstrate one muscle grade 
increase throughout his left lower extremity in 6 weeks.  

In June 2001, a VA physical therapist had the veteran 
demonstrate his understanding of hamstring sets, gluteal 
sets, standing knee flexion, and short range squats.  He 
properly demonstrated the correct form and technique back to 
the therapist.  

In July 2001, the veteran stated that he required a cane to 
walk, and that his knee gives out, mostly when he walks down 
steps and when he gets out of step when walking with his 
wife.  He stated that he was unable to walk for any distance, 
and that when standing, his knee hurts and is weak to 
maintain a standing position comfortable.  

On VA examination in January 2002, the veteran denied having 
any limitation of activities of daily living.  The veteran 
stated that lately, he had had some trips/falls on stairs 
going down.  He now stated that he had no pain, just 
weakness.  If he walked one block, his leg felt weak and he 
needed to sit down and rest before he could continue walking 
on.  Physical examination of the left lower extremity 
revealed atrophy of the left thigh with the circumference 4 
inches above the knee cap being 38 centimeters compared to 40 
on the right.  Circumference of the right knee was 40 
centimeters compatible with underlying osteoarthritis and 
arthritic changes there.  His left knee was 37 centimeters in 
circumference.  There was a functional and normal range of 
motion of the left knee from zero to 140 degrees, no synovial 
thickening, and no effusion.  His left knee ligaments were 
stable.  He had a negative Lachman, McMurray, and pivot 
shift.  His gait was normal with symmetrical swing and stance 
space.  He had mildly positive patellar inhibition sign on 
the left.  The diagnoses were 1942 left thigh crush injury 
resulting in residual thigh atrophy and weakness; and left 
knee mild degenerative changes seen on X-ray.  The left knee 
degenerative changes were related to the injury of the 1940s 
according to the opinion of the examiner.  The radiographic 
report indicates that there was mild osteoarthritic change in 
the left knee, including narrowing of the patellofemoral 
joint and the medial knee joint.

In February 2002, the veteran stated that his left leg is a 
lot weaker than it was a year before and that it was smaller 
at the knee.  He could walk a very short distance until pain 
strikes.  

A June 2002 VA medical record notes that the veteran wanted 
his left knee evaluated.  Clinically, it was not swollen or 
discolored.  Another June 2002 VA medical record states that 
the veteran was complaining of left knee pain which had been 
a little worse over the last couple of weeks.  Clinically, he 
had some left knee joint line tenderness both laterally and 
medially but no instability in his knee.  There was no pain 
with varus or valgus stress.  X-ray showed slight arthritis.  

On VA examination in June 2002, the veteran reported that he 
now had constant pain aggravated by activity, increased 
humidity, and inactivity.  He denied swelling and indicated 
that his knee gives way at times and when he knows that he 
will be doing a lot of walking, he uses his cane.  
Clinically, there was no swelling.  He had crepitations with 
movement and pain on the medial aspect.  His patellar 
inhibition test and McMurray's sign were negative.  He had 
normal anterior and posterior cruciate ligaments with mild 
lateral instability.  Knee flexion using a goniometer was 
from zero to 90 degrees with pain.  DeLuca examination was 
unchanged, with no fatigability, incoordination, or weakness.  
Muscle strength for the left thigh was four over five.  He 
had muscle atrophy on the lower third area of his left thigh.  
The diagnosis was left knee with arthritis and muscle atrophy 
with limitations as described.  

Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

The Board will consider which Diagnostic Codes are 
appropriate.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) 
(en banc); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In 
certain circumstances, it is not pyramiding to award separate 
ratings.  It is not pyramiding to award separate compensable 
ratings under different Diagnostic Codes to compensate for 
different types of impairment. 38 C.F.R. § 4.14.  See also 
Esteban v. Brown, 6 Vet. App. 259 (1994), and VA Office of 
General Counsel Precedent Opinions.

As for 38 C.F.R. § 4.71a, Diagnostic Code 5257, if there is 
slight recurrent subluxation or lateral instability, a 10 
percent rating is warranted.  If there is moderate recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted.  If there is severe recurrent subluxation or 
lateral instability, a 30 percent rating is warranted.

In June 2001 before physical therapy, the veteran's left 
lower extremity muscle strength was 3+/5 throughout and his 
left knee was flexed to about 10 degrees of flexion during 
the stance phase.  Gait was slow.  He had decreased left knee 
stability and ligament laxity and was described as a fall 
risk.  The veteran reported on VA examination in January 2002 
that if he walked one block, his leg felt weak and he needed 
to sit down.  On VA examination in June 2002, he reported 
that his knee gives way at times.  These statements are 
credible evidence of left knee instability.  The January 2002 
VA examination revealed the left thigh to be 2 centimeters 
smaller in circumference than the right 4 inches above the 
knee.  Additionally, his left knee was 3 centimeters smaller 
in circumference than his right one.  His ligaments were 
stable and he had a negative Lachman and pivot shift and a 
normal gait.  A June 2002 treatment record notes joint line 
tenderness both laterally and medially over the left knee, 
although no instability was present and varus and valgus 
stress tests produced no pain.  The June 2002 VA examination 
revealed normal anterior and posterior cruciate ligaments and 
mild lateral instability.  Muscle strength was 4/5 in the 
left thigh, and he had muscle atrophy.  

Resolving reasonable doubt in the veteran's favor, the 
findings warrant a 20 percent rating under Diagnostic Code 
5257.  The Board attaches significance not only to the 
clinical findings such as muscle weakness and atrophy and 
joint line tenderness, but also to the veteran's complaints 
and the fact that he has been characterized as a fall risk 
and had to have physical therapy because of this.  However, 
the Board cannot conclude that severe recurrent subluxation 
or lateral instability warranting a 30 percent rating under 
Diagnostic Code 5257 is present.  While there are indicators 
of instability, it has also been reported that the veteran's 
knee ligaments are normal, and that Lachman's, pivot shift, 
and his gait are normal, and the veteran's instability was 
gauged as "mild" on VA examination in June 2002.  The 
evidence balances between mild and moderate knee joint 
instability rather than between moderate and severe knee 
joint instability.

Next, the veteran has left knee degenerative arthritis.  
Therefore, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5003-5010 are for application.  Diagnostic Code 5010 is 
for traumatic arthritis and indicates to rate it as 
degenerative arthritis.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.

Knee flexion to 60 degrees warrants a noncompensable rating.  
Knee flexion to 45 degrees warrants a 10 percent rating.  
Knee flexion limited to 30 degrees warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Knee 
extension to 5 degrees is noncompensable.  Knee extension to 
10 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The January 2002 VA examination showed flexion to 140 degrees 
and the June 2002 VA examination report showed that he had 
flexion to 90 degrees.  This is not supportive of a 10 
percent rating under Diagnostic Code 5260 absent DeLuca 
consideration.  Both of the reports showed normal extension 
which is not supportive of a 10 percent rating under 
Diagnostic Code 5261.

Compensation, however, may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to the absence of part or all of the 
necessary bones, joints, and muscles, or associated 
structures, or due to deformity or other pathology, or due to 
less or more movement than normal (including due to 
ligamentous relaxation), weakened movement, excess 
fatigability, incoordination, and pain on movement, swelling, 
or atrophy of disuse.  The applicable regulations and the 
prohibition against pyramiding in 38 C.F.R. § 4.14 (2002) do 
not forbid consideration of a higher rating based on 
functional limitation.  Id.  However, functional impairment 
must be adequately supported by clinical findings.  A little 
used part of the musculoskeletal system may be expected to 
show evidence of disuse either through atrophy, the condition 
of the skin, absence of normal callosity, or the like.  38 
C.F.R. §§ 4.40, 4.45.  See also Deluca v. Brown, 8 Vet. App. 
202 (1995).

The veteran has demonstrated left knee muscle atrophy, 
weakness, and pain.  See   38 C.F.R. §§  4.40, 4.45.  In 
light of these findings, in addition to the X-ray evidence of 
arthritis and some limitation of motion of the left knee 
joint, which is not compensable under limitation of motion 
diagnostic codes, a separate 10 percent rating is for 
application under Diagnostic Code 5003.  See 38 C.F.R. 
§ 4.59.

Other Diagnostic Codes must still be considered.  A higher 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258, which 
provides for a maximum 20 percent rating for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint, is not available.  Nor is 
a separate rating warranted under this code.  The veteran has 
not demonstrated a dislocated semilunar cartilage or frequent 
episodes of locking, pain, and effusion into the joint.  The 
diagnosis of dislocated semilunar cartilage has not been made 
since service.  The January 2002 X-ray report shows no 
meniscal dislocations.  Moreover, on VA examination in 
January 2002, McMurray was negative.  The veteran did not 
report locking, his extension was to zero degrees, and no 
effusion was present.  The June 2002 outpatient treatment 
report showed no swelling and the X-ray did not show meniscal 
dislocation.  The June 2002 VA examination revealed extension 
to zero and no swelling and McMurray's was negative again.  
Additionally, the veteran has been compensated for his pain 
under diagnostic code 5003, as discussed above.  38 C.F.R. 
§ 4.14.  

A rating greater than 20 percent is not available under 
diagnostic codes 5259 or 5263, so these codes are 
inapplicable.  Nor does the evidence show that the veteran 
has had meniscus removed.  Clinical and X-ray reports have 
not reported any meniscus removal, and neither has the 
veteran.  Genu recurvatum is not shown either.

No other Diagnostic Codes are appropriate. The veteran does 
not have ankylosis of his knee, so 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2002) is inappropriate.  Tibia and 
fibula nonunion or malunion is not shown, so 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2002) is not appropriate.  

Extraschedular consideration:

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2002).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  See March 2002 Rating Decision.  Although the 
Board has no authority to grant an extraschedular rating in 
the first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate 
first-line officials" for extraschedular rating is 
required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1)).  The RO found that referral for 
extraschedular consideration was not warranted in this case, 
and the Board agrees.

The schedular evaluations in this case are not inadequate.  
Higher schedular ratings are provided for the veteran's 
service-connected knee disorder under the appropriate 
diagnostic codes, but the medical evidence reflects that 
comparable manifestations are not present in this case.  The 
Board also notes that the evidence including the January 1996 
VA examination report indicates that the veteran is in his 
80s and retired years ago from his profession as a 
veterinarian.  Neither marked interference with employment 
nor frequent periods of hospitalization due to the 
service-connected disability is shown.  Thus, the Board finds 
that the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claim for 
consideration of an extraschedular rating for a left knee 
disorder.  The disability is appropriately rated under the 
schedular criteria.


ORDER

Entitlement to a 20 percent rating for left knee instability 
with muscle atrophy and a 10 percent rating for left knee 
arthritis and limitation of motion is established, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.


	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

